                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 19-CV-417 (FLW)
                                *
RAUL DISLA-ALMANZAR             *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See the Court's detailed findings in the attached addendum to this Order.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                         July 8, 2021
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
The Court finds that the sentencing hearing to be held today cannot be further
delayed without serious harm to the interests of justice, for the following reasons:


       1. To ensure that the Court is not overwhelmed by cases and proceedings
          at the conclusion of this period of emergency. Currently, District
          Judges in New Jersey handle a substantially larger docket of cases than
          Judges in other Districts in the United States. New criminal cases
          continue to be assigned by the Court during the emergency. If the
          Court cannot resolve matters by guilty plea and sentencing, the
          resulting backlog will overwhelm the Court’s ability to effectively
          function. The concern of such congestion and the particular harm that
          likely will be caused by delays in the processing of cases and matters
          in the future is particularly acute in this emergency, at least given that:
          (1) it is unknown when this emergency will subside and when the Court
          will be able to function at normal capacity (including, among other
          things, the empanelment of trial juries) and (2) this District’s pre-
          existing shortage of District Court Judges which already has challenged
          the Court’s ability to process and resolve cases.
       2. To permit the defendant, Raul Disla-Almanzar, to obtain a
         speedy resolution of his case through timely sentencing to afford
         appropriate punishment and rehabilitation. Mr. Hicks has asked for
         this case to proceed to sentencing.
       3. To permit the Government to obtain a resolution of the case so that the
          Government, already operating in a restricted capacity due to the
          emergency, may appropriately focus its resources on other, emerging
          criminal matters. The Government has asked for this case to
          proceed to sentencing.
       4. Furthermore, this case was charged by complaint more than a year ago,
          and since that time, the defendant has not been detained. The offense
          conduct for which Mr. Disla-Almanzar intends to plead guilty is
          serious, and as such, speedy resolution of this matter will serve to
          protect the public.
